DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julie D. Hawk Reg. #67566 on 2/12/2021.
The application has been amended as follows: 
In the Claims: 
	A) Amend claim 1 as below:
	1.         (Currently Amended) A cable entry sealing system, comprising:
an enclosure having a first enclosure half and a second enclosure half, the first enclosure half comprising at least one sidewall having an aperture therein;
wherein the lip elements extend perpendicularly to the side wall, the radial sealing member being positioned between the first enclosure half and the second enclosure half, wherein the radial sealing member remains flush against the enclosure; and 
a cable entry positioned within the aperture, wherein the cable entry comprises:
            a cable grommet comprising a plurality of lip element receiving portions, wherein the lip element receiving portions  and the lip elements provide an interlocking seal between the cable grommet and the sealing member; and 
a cable grommet support groove.

	B) Amend claim 16 as below:
	16.       (Currently Amended) A cable entry sealing system, comprising:
an electronics enclosure having a first enclosure half and a second enclosure half, the first enclosure half comprising at least one sidewall having an aperture therein, wherein the enclosure defines an interior;
a radial multi-lip seal including a plurality of lip elements, wherein the lip elements extend perpendicularly to the side wall, the radial multi-lip seal being positioned between the first enclosure half and the second enclosure half, wherein the radial multi-lip seal remains flush against the enclosure; and 
a cable entry positioned within the aperture, wherein the cable entry comprises:
(1) a cable grommet comprising a plurality of lip element receiving portions, wherein the lip element receiving portions and the lip elements provide an interlocking seal between the cable grommet and the radial multi-lip seal, wherein the cable grommet is generally U-shaped, having a first portion and a second portion, and wherein a recess is formed between the first portion and the second portion; and 


	C) Amend claim 21 as below:
	21. (Currently Amended) The cable entry sealing system of claim 1, wherein the plurality of lip element receiving portions are disposed in one-to-one correspondence with the plurality of lip elements.

	D) Amend claim 22 as below:
	22. (Currently Amended) The cable entry sealing system of claim 16, wherein the plurality of lip element receiving portions are disposed in one-to-one correspondence with the plurality of lip elements.

Allowable Subject Matter
Claims 1, 2, 4-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1, 2, 4-14 and 21, prior arts do not teach or suggest the combination of the cable entry sealing system of claim 1, in particular, a radial sealing member comprising a multi-lip radial seal including a plurality of lip elements, wherein the lip elements extend perpendicularly to the side wall, the radial sealing member being positioned between the first enclosure half and the second enclosure half, wherein the radial sealing member remains flush against the enclosure; and a cable entry positioned within the aperture, wherein the cable entry comprises: a cable grommet comprising a 

Re claims 16-20 and 22, prior arts do not teach or suggest the combination of the cable entry sealing system of claim 16, in particular, a radial multi-lip seal including a plurality of lip elements, wherein the lip elements extend perpendicularly to the side wall, the radial multi-lip seal being positioned between the first enclosure half and the second enclosure half, wherein the radial multi-lip seal remains flush against the enclosure; and a cable entry positioned within the aperture, wherein the cable entry comprises: (1) a cable grommet comprising a plurality of lip element receiving portions, wherein the lip element receiving portions and the lip elements provide an interlocking seal between the cable grommet and the radial multi-lip seal, wherein the cable grommet is generally U-shaped, having a first portion and a second portion, and wherein a recess is formed between the first portion and the second portion; and (2) a cable grommet support groove formed within the sidewall of the first enclosure half, wherein the cable grommet support groove is shaped to receive and communicate with the cable grommet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841